
	
		III
		112th CONGRESS
		2d Session
		S. RES. 514
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mr. Cardin (for himself
			 and Ms. Mikulski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the victory of Loyola
		  University Maryland in the 2012 NCAA Division I Men’s Lacrosse National
		  Championship.
	
	
		Whereas on May 28, 2012, Loyola University Maryland won
			 its first NCAA Division I Men’s Lacrosse National Championship and the first
			 Division I national title in the history of the school;
		Whereas Loyola is the smallest school in NCAA history to
			 win the Division I Men’s Lacrosse National Championship, with only 3,863
			 undergraduate students;
		Whereas the Loyola Greyhounds finished the men's lacrosse
			 season with a record of 18 wins and 1 loss;
		Whereas the Loyola Greyhounds set a NCAA record for the
			 fewest goals allowed during a men’s lacrosse championship game;
		Whereas 5 members of the Loyola Greyhounds, Joe Fletcher,
			 Josh Hawkins, Eric Lusby, Scott Ratliff, and Jack Runkel, were named members of
			 the All-Tournament team;
		Whereas Loyola senior Eric Lusby was named the Most
			 Outstanding Player of the 2012 NCAA Division I Men’s Lacrosse National
			 Championship after scoring 4 goals in the title game, while also setting a
			 tournament record with a total of 17 goals in 4 games;
		Whereas sophomore goalie Jack Runkel had 6 saves in the
			 championship game, holding the University of Maryland to only 3 goals;
		Whereas the 18 wins by the Loyola Greyhounds this season
			 set a program record;
		Whereas Loyola became just the ninth team to win an NCAA
			 Division I Men’s Lacrosse National Championship since the first championship
			 was held in 1971;
		Whereas the Loyola Greyhounds secured their victory in
			 only their second appearance in a national championship, having been defeated
			 by Syracuse in 1990;
		Whereas the vision and leadership of the Rev. Brian
			 Linnane, S.J. and Jim Paquette, Loyola University's President and Athletic
			 Director, respectively, were instrumental in bringing academic and athletic
			 success, as well as national recognition, to Loyola University Maryland;
			 and
		Whereas the 2012 Loyola University Maryland men's lacrosse
			 team has brought great honor and pride to their university, the State of
			 Maryland, and the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Loyola University Maryland Greyhounds for winning the 2012 NCAA Division I
			 Men’s Lacrosse National Championship;
			(2)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication were key to Loyola's victory in the championship game; and
			(3)requests the
			 Secretary of the Senate to transmit for appropriate display an enrolled copy of
			 this resolution to Loyola University President Rev. Brian Linnane, S.J. and
			 Loyola University Men’s Lacrosse Head Coach Charley Toomey.
			
